

EXHIBIT 10.1
EXECUTION VERSION                                    ______









BARNES GROUP INC.










                    






FIRST AMENDMENT
TO
NOTE PURCHASE AGREEMENT
Dated as of October 8, 2020







                    


Re:


$100,000,000


3.97% Senior Notes due October 17, 2024












                                                    




--------------------------------------------------------------------------------





FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT dated as of October 8, 2020
(this “First Amendment”) is by and among BARNES GROUP INC., a Delaware
corporation (the “Company”), and each of the institutional investors listed on
the signature pages hereto (collectively, the “Noteholders”).
RECITALS:
A.    WHEREAS, the Company and each of the Noteholders have heretofore entered
into that certain Note Purchase Agreement dated as of October 15, 2014 (the
“Original Note Agreement”);
B.    WHEREAS, pursuant to the Original Note Agreement, the Company has
heretofore issued and has outstanding $100,000,000 in aggregate principal amount
of its 3.97% Senior Notes due October 17, 2024 (the “Notes”);
C.    WHEREAS, the Noteholders are the holders of 100% of the outstanding
principal amount of the Notes;
D.    WHEREAS, capitalized terms used herein shall have the respective meanings
ascribed thereto in the Original Note Agreement unless herein defined or the
context shall otherwise require; and
E.    WHEREAS, all requirements of law have been fully complied with and all
other acts and things necessary to make this First Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
NOW, THEREFORE, in consideration of good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Company and the Noteholders
do hereby agree as follows:
SECTION 1.    AMENDMENTS.
1.1.    Section 7.2(a) of the Original Note Agreement shall be and is hereby
amended in its entirety to read as follows:
(a)    Covenant Compliance — setting forth (1) the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10.13 through 10.15,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including the information from such financial statements that
is required to perform the calculations thereof) and detailed calculations of
the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence and (2) for each such certificate covering
a quarterly or annual period ending during the Covenant Relief Period, whether
any Excess Leverage Fee is payable with respect to the fiscal quarter (or, in
the case of the annual audited financial statements, with respect to the last
fiscal quarter of the applicable fiscal year) covered thereby. In the event that
the Company or any Subsidiary




--------------------------------------------------------------------------------




has made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 22.2) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;
1.2.        Section 9 of the Original Note Agreement shall be and is hereby
amended to add the following new Section 9.8 at the end of Section 9:
Section 9.8    Excess Leverage Fee. If the Senior Leverage Ratio exceeds
3.25:1.00 as of the last day of any fiscal quarter during the Covenant Relief
Period, then, in addition to the interest accruing on each Note, the Company
agrees to pay to each holder of a Note a fee (the “Excess Leverage Fee”) on the
daily outstanding principal amount of such Note during such fiscal quarter at a
rate per annum equal to 0.50%. The Excess Leverage Fee with respect to each Note
for any fiscal quarter during the Covenant Relief Period shall be calculated on
the same basis as interest on such Note is calculated (i.e., calculated on the
basis of a 360-day year of twelve 30-day months) and shall be paid in arrears on
the date the certificate of a Senior Financial Officer for such fiscal quarter
is required to be delivered pursuant to Section 7.2. The payment of such Excess
Leverage Fee shall not constitute a waiver of any Default or Event of Default.
If for any reason the Company fails to deliver the certificate of a Senior
Financial Officer for any fiscal quarter or fiscal year by the date required by
Section 7.2, then, for purposes of this Section 9.8, the Senior Leverage Ratio
as of the last day of such fiscal quarter (or, in the case of the annual audited
financial statements, the last fiscal quarter of such fiscal year) shall be
deemed to be greater than 3.25:1.00.
1.3.    Section 10.5(a)(1) of the Original Note Purchase Agreement shall be and
is hereby amended to add the following proviso at the end thereof:
provided further that, (x) for purposes of determining whether the Company is in
compliance with Section 10.14, including compliance therewith as of the last day
of the most recently ended fiscal quarter, the maximum Leverage Ratio to be
applied for such determination shall be the maximum Leverage Ratio to be applied
pursuant to Section 10.14 at the end of the fiscal quarter in which such
acquisition was consummated and (y) for purposes of determining whether the
Company is in compliance with Section 10.15, including compliance therewith as
of the last day of the most recently ended fiscal quarter, the maximum Senior
Leverage Ratio to be applied for such determination shall be the maximum Senior
Leverage Ratio to be applied pursuant to Section 10.15 at the end of the fiscal
quarter in which such acquisition was consummated;






- 2 -

--------------------------------------------------------------------------------




1.4.    Section 10.14 of the Original Note Purchase Agreement shall be and is
hereby amended in its entirety to read as follow:
Section 10.14    Leverage Ratio.
(a)    As of the end of any fiscal quarter, the Company will not permit the
ratio of Consolidated Total Debt (excluding, for purposes of calculation of the
Leverage Ratio, reverse interest rate swap contracts) as at such date to
Consolidated EBITDA for the four consecutive fiscal quarters then ending
(herein, the “Leverage Ratio”) to be more than 4.00:1.00; provided that at the
end of each of the first four fiscal quarters ending after the consummation of
an acquisition permitted under Section 10.5(a) with an aggregate consideration
in excess of $150,000,000, commencing with the fiscal quarter in which such
acquisition was consummated, the Company will not permit the Leverage Ratio to
be more than 4.25:1.00.
(b)    Notwithstanding the foregoing Section 10.14(a), if, at any time, the Bank
Credit Facility includes a total leverage ratio as then applicable (the “Bank
Credit Facility Leverage Ratio”) that is more restrictive than the Leverage
Ratio contained in Section 10.14(a), then the Leverage Ratio permitted by
Section 10.14(a) shall be deemed to be automatically amended to be as
restrictive as the Bank Credit Facility Leverage Ratio at such time. If, at any
time when the requirement of the immediately preceding sentence is in effect,
the Bank Credit Facility Leverage Ratio is made less restrictive, the Leverage
Ratio required by Section 10.14(a) shall be deemed automatically amended herein
to reflect the Bank Credit Facility Leverage Ratio loosening (other than a
loosening resulting from a temporary waiver) without any further action by any
party hereto; provided that no such automatic amendment shall cause the maximum
Leverage Ratio under Section 10.14(a) to exceed 4.00:1.00 or 4:25:1.00, as then
applicable; and provided further that, in no event, shall the Leverage Ratio be
automatically amended to be less restrictive at any time when a Default or Event
of Default has occurred and is continuing.
1.5.    Section 10.15 of the Original Note Purchase Agreement shall be and is
hereby amended in its entirety to read as follow:
Section 10.15    Senior Leverage Ratio. As of the end of any fiscal quarter, the
Company will not permit the ratio of Consolidated Senior Debt (excluding, for
purposes of calculation of the Senior Leverage Ratio, reverse interest rate swap
contracts) as at such date to Consolidated EBITDA for the four consecutive
fiscal quarters then ending (herein, the “Senior Leverage Ratio”) to be more
than 3.25:1.00; provided that, as of the end of each fiscal quarter during the
Covenant Relief Period, the Senior Leverage Ratio may exceed 3.25:1.00 but shall
not be more than 3.75:1.00 and provided, further, that, as of the end of each of
the first four fiscal quarters ending after the consummation of an acquisition
permitted under Section 10.5(a) with an aggregate consideration in excess of
$150,000,000 (including any


- 3 -

--------------------------------------------------------------------------------




fiscal quarter ending after the Covenant Relief Period that is part of a four
fiscal quarter period beginning during the Covenant Relief Period), commencing
with the fiscal quarter in which such acquisition was consummated, the Senior
Leverage Ratio may exceed 3.25:1.00 but shall not be more than 3.50:1.00 (or, if
any such fiscal quarter is during the Covenant Relief Period, 3.75:1.00).
1.6.        Section 11(b) of the Original Note Agreement shall be and hereby is
amended in its entirety to read as follows:
(b)    the Company defaults in the payment of (1) any interest on any Note or
(2) any Excess Leverage Fee, in either case for more than five Business Days
after the same becomes due and payable; or
1.7.        Clause (5) of the definition of “Consolidated EBITDA” set forth in
Schedule A to the Original Note Agreement shall be and is hereby amended to read
as follows:
(5) restructuring charges not to exceed (i) $15,000,000 in any four fiscal
quarter period or (ii) $25,000,000 in four fiscal quarter period ending during
the Covenant Relief Period,
1.8.        Schedule A to the Original Note Agreement shall be and hereby is
amended by adding the following new definitions in proper alphabetical order:
“Bank Credit Facility Leverage Ratio” is defined in Section 10.14(b).
“Covenant Relief Period” means the period from and including October 1, 2020
through and including September 30, 2021.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Excess Leverage Fee” is defined in Section 9.8.
1.9.        Section 22.4 of the Original Note Agreement shall be and hereby is
amended by adding the following new paragraph at the end of such Section:
Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a Division as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
Division of a Person shall constitute a separate Person hereunder (and each
Division of any Person that is a








- 4 -

--------------------------------------------------------------------------------




Subsidiary, joint venture or any other like term shall also constitute such a
Person).
SECTION 2.    REPRESENTATION AND WARRANTIES OF THE COMPANY.
2.1.    To induce the Noteholders to execute and deliver this First Amendment,
the Company represents and warrants to the Noteholders (which representations
shall survive the execution and delivery of this First Amendment) that:
(a)    the Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
(b)    the Company has the corporate power and authority, to execute and deliver
this First Amendment and to perform the provisions hereof and of the Original
Note Agreement, as amended by this First Amendment;
(c)    this First Amendment has been duly authorized, executed and delivered by
the Company, and the Original Note Agreement, as amended by this First
Amendment, constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
(d)    the execution and delivery of this First Amendment and the performance by
the Company of the Original Note Agreement, as amended by this First Amendment,
will not (1) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of the Company
or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter or by-laws or any other material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (3) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary;
(e)    no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery of this First Amendment by the Company or the performance
thereof or of the Original Note Purchase Agreement, as amended by this First
Amendment, by the Company; and






- 5 -

--------------------------------------------------------------------------------




(f)    immediately before and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing.
SECTION 3.    CONDITIONS TO THE EFFECTIVENESS OF THIS FIRST AMENDMENT.
3.1.    Upon satisfaction of each and every one of the following conditions,
this First Amendment shall become effective:
(a)    executed counterparts of this First Amendment, duly executed by the
Company and each Noteholder, shall have been delivered to the Noteholders;
(b)    the representations and warranties set forth in Section 2 hereof shall be
true and correct on and with respect to the date hereof;
(c)    Section 9.5.1(a) and Section 10 of the Bank Credit Facility shall have
been amended in a manner consistent with the amendments set forth in Sections
1.3 and 1.4 above and the Noteholders or their special counsel shall have
received and executed copy of such amendment;
(d)    each Noteholder shall have received, by payment in immediately available
funds to the account of such holder set forth in Schedule B to the Original Note
Agreement, the amount set forth opposite such Noteholder’s name in Schedule 1
attached hereto; and
(e)    the Company shall have paid the reasonable fees and reasonable
out-of-pocket expenses of Schiff Hardin LLP, special counsel to the Noteholders,
in connection with negotiation, preparation, execution and delivery of, this
First Amendment, to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to such date.
SECTION 4.    MISCELLANEOUS.
4.1.    This First Amendment shall be construed in connection with and as part
of the Original Note Agreement, and except as modified and expressly amended by
this First Amendment, all terms, conditions and covenants contained in the
Original Note Agreement are hereby ratified and shall be and remain in full
force and effect.
4.2.    Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Original Note Agreement without making specific reference to
this First Amendment but nevertheless all such references shall include this
First Amendment unless the context otherwise requires.
4.3.    The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
4.4.    This First Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this First Amendment by


- 6 -

--------------------------------------------------------------------------------




facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this First Amendment.
4.5.    This First Amendment shall be governed by and construed in accordance
with the laws of the State of New York excluding choice-of-law principles of the
law of such State that would permit the application of the laws of a
jurisdiction other than such State.
[Signature Pages Follow]

The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this First Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.


 
BARNES GROUP INC.




By    /s/ Michael V. Kennedy   
   Name: Michael V. Kennedy
   Title: Vice President, Tax & Treasury

































This First Amendment is hereby accepted
and agreed to as of the date thereof.
NEW YORK LIFE INSURANCE COMPANY




By: /s/ Christopher C. Carey    
Name: Christopher C. Carey
Title: Vice President




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


By: NYL Investors LLC, its Investment Manager




By: /s/ Christopher C. Carey    
Name: Christopher C. Carey
Title: Managing Director




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)


By: NYL Investors LLC, its Investment Manager




By: /s/ Christopher C. Carey    
Name: Christopher C. Carey
Title:     Managing Director



FEE SCHEDULE


Noteholder
Fee
New York Life Insurance Company


$62,500


New York Life Insurance and Annuity Corporation


$31,500


New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)
$
6,000


TOTAL


$100,000









- 7 -